Harvey, J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 8, 1986, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and attempted escape in the first degree.
Defendant contends that the plea allocution failed to establish all of the elements of the crime of burglary in the second degree. This issue, however, has not been preserved for appellate review since defendant neither moved to withdraw the plea before sentencing nor raised the issue by motion to vacate the judgment of conviction (see, People v Claudio, 64 NY2d 858; People v Vanier, 110 AD2d 980). In any event, if we were to consider this issue in the interest of justice we would find it meritless. The record reveals that facts constituting the essential elements of the crime were admitted by defendant during the plea colloquy.
Nor is there any merit in defendant’s contention that County Court erred in not conducting a competency hearing of defendant in March 1986 (see, CPL 730.30). In November 1985, the court had committed defendant to the custody of the State Commissioner of Mental Hygiene. Following evaluation of defendant, the director of Rochester Psychiatric Center reported to the court in March 1986 that defendant was competent. No objection was made to this report and the record does not reveal circumstances which would have required the court to make further inquiry as to defendant’s competency.
Judgment affirmed. Kane, J. P., Main, Mikoll, Levine and Harvey, JJ., concur.